UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4871



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH LEE BROWN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-04-27)


Submitted:   September 30, 2005           Decided:   November 2, 2005


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. Jonathan S. Gasser, Acting United
States Attorney, E. Jean Howard, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kenneth Lee Brown appeals from the judgment of the

district court convicting him, after a jury trial, of two counts of

armed bank robbery and two counts of use of a firearm in a crime of

violence, and sentencing him to 746 months’ imprisonment.   Finding

no reversible error, we affirm.

          Brown first claims on appeal that the district court

denied him his Sixth Amendment right to self-representation and his

related right to counsel of his choosing.   Our review of the record

discloses that Brown repeatedly complained he was not prepared for

trial and was not satisfied with his attorney.     However, we find

nothing in the record demonstrating that Brown either sought to

represent himself or requested substitute counsel.     Moreover, to

the extent his protestations could be construed as such requests,

they were not timely made.   Accordingly, we conclude the district

court did not abuse its discretion in proceeding with Brown’s trial

in the face of his objection.   See United States v. Singleton, 107

F.3d 1091 (4th Cir. 1997).

          Brown also claims the district court erred in instructing

the jury pursuant to Allen v. United States, 164 U.S. 492 (1896).

For an Allen charge to be proper, it must not coerce the jury, and

it must be fair, neutral, and balanced.     United States v. Cropp,

127 F.3d 354, 359-60 (4th Cir. 1997).        We have reviewed the




                                - 2 -
district court’s instruction and find no error.        Accordingly, we

deny this claim.

          Brown also asserts the district court’s imposition of

sentence violated his Sixth Amendment right to trial by jury based

on the application of the career offender enhancement under a

mandatory guidelines scheme.      In United States v. Booker, 125 S.

Ct. 738 (2005), the United States Supreme Court reaffirmed the

distinction between facts that must be proven to a jury and prior

convictions, which need not.     See Booker, 125 S. Ct. at 756 (“Any

fact (other than a prior conviction) which is necessary to support

a sentence . . . must be proved to a jury.”).      The determination of

Brown’s status as a career offender does not offend the Sixth

Amendment.    See United States v. Cheek, 415 F.3d 349, 350 (4th Cir.

2005) (holding that Sixth Amendment not violated when sentence

enhanced based on prior convictions that were not charged in

indictment or admitted by defendant).      Moreover, absent an indicia

of prejudice, Brown cannot prevail on a claim that a per se

application    of   the   mandatory   guidelines   violated   his   Sixth

Amendment rights.     See United States v. White, 405 F.3d 208, 223

(4th Cir. 2005). Our review of the sentencing transcript discloses

no such prejudice.    Accordingly, we deny this claim.

          Finally, Brown seeks to file a pro se supplemental brief

and an addendum to that brief, in which he raises numerous counts

of ineffective assistance of counsel, as well as prosecutorial


                                  - 3 -
misconduct and constructive amendment of the indictment.                Because

Brown is represented by counsel, and because his ineffective

assistance claims are more appropriately addressed through a motion

under   28   U.S.C.    §   2255    (2000),    we   decline    to    address   the

supplemental claims in this direct appeal.               Accordingly, we deny

Brown’s motions to file a pro se supplemental brief and second

supplemental pro se brief.

             We   affirm   the    judgment    of   the   district   court.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                      - 4 -